Citation Nr: 1645779	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for residuals of thyroid cancer. 

2. Entitlement to service connection for residuals of thyroid cancer. 

(Claims of entitlement to service connection for residuals of a parotid gland tumor and lymphomatoid papulosis are addressed under separate cover.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified at a hearing before the undersigned in May 2016.  A transcript is of record. 

Claims for service connection for residuals of a parotid gland tumor and lymphomatoid papulosis are also on appeal before the Board.  As a different Veterans Law Judge conducted a hearing on those claims, they will be addressed in a separate decision.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 20.707 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claim for residuals of a thyroid tumor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service connection claim for thyroid cancer was last denied in an August 2005 Board decision.

2. Additional evidence received since the August 2005 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for thyroid cancer or its residuals.  


CONCLUSIONS OF LAW

1. The August 2005 Board decision is final with regard to the denial of service connection for thyroid cancer.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been submitted to reopen the service connection claim for thyroid cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the service connection claim for thyroid cancer.  For the following reasons, the Board finds that reopening is warranted. 

The Board denied service connection for thyroid cancer in an August 2005 decision.  That decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  

In determining whether new and material evidence is required to reopen a claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims, even if they involve the same symptomatology).

In this case, the Veteran's current claim for thyroid cancer, including any current residuals, concerns the same disease that was the basis of the claim considered and denied in the August 2005 Board decision.  See id.  Accordingly, it cannot be addressed on the merits unless it is reopened.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been received to reopen the service connection claim for thyroid cancer.  In the August 2005 Board decision, the Board found that there was no probative evidence supporting a link between the Veteran's thyroid cancer and his period of active service, including on the basis of exposure to ionizing radiation.  Since then, a March 2015 VA medical opinion has been received finding that the Veteran's thyroid cancer was at least as likely as not related to radiation exposure during active service.  

Further, a September 2015 opinion provides potential support for a link between thyroid cancer and exposure to polychlorinated biphenyls (PCB's) during service.  In this regard, the opinion notes that the Veteran was exposed to PCB's from working on transformers as an electrician during active service, as described in his November 2008 written statement.  The examiner found it at least as likely as not that the Veteran's skin cancer was related to PCB exposure, explaining that PCB's are probable human carcinogens.  Competent evidence of the carcinogenic nature of PCB's and their medical link to skin cancer is clearly relevant to and provides support for service connection for thyroid cancer on the same basis. 

Finally, the Veteran submitted a December 2015 article titled "Cancer Linked to Exposure at Antarctica Navy Base after NewsChannel 5 Investigation," which notes that a number of Veterans have submitted claims for cancer based on potential radiation exposure from service at McMurdo Station, Antarctica, where the Veteran was stationed and which was the site of a nuclear power plant.  

None of the above evidence was of record at the time of the August 2005 Board decision.  The evidence is neither cumulative nor redundant of the evidence previously of record, and relates to unestablished facts necessary to substantiate the claim, namely service incurrence of a disease or injury and a medical link to the current disability.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  As the evidence is favorable, it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In sum, the service connection claim for thyroid cancer is reopened.  


ORDER

New and material evidence has been received to reopen the service connection claim for thyroid cancer; the appeal is granted to this extent only. 

REMAND

The reopened service connection claim for thyroid cancer and its residuals must be remanded for further development.  

Specifically, a VA medical opinion must be obtained addressing the likelihood that the Veteran's thyroid cancer was related to exposure to polychlorinated biphenyls (PCB's) during service.  The Veteran was exposed to PCB's from working on transformers as an electrician during active service, as described in his November 2008 written statement.  In a September 2015 VA medical opinion, the examiner found it at least as likely as not that the Veteran's skin cancer was related to PCB exposure, explaining that PCB's are probable human carcinogens.  Service connection for skin cancer residuals was granted by the RO based on that opinion.  In light of the September 2015 opinion, a VA medical opinion must be obtained as to whether the Veteran's thyroid cancer is related to PCB exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

A VA medical opinion must also be obtained addressing whether the Veteran's thyroid cancer may be related to exposure to an herbicide agent while serving in Vietnam.  His service in Vietnam and presumed herbicide exposure were established in a June 2012 Board decision.

Finally, as thyroid cancer is considered a radiogenic disease, the development procedures for radiation claims under 38 C.F.R. § 3.311 (2016) must be accomplished.  A dose estimate was recently obtained from the Naval Dosimetry Center (NDC) in November 2014 based on the Veteran's service at McMurdo Station, Antarctica.  Therefore, a new dose estimate is not required.  However, the Veteran should be invited to submit his own dose estimate from a credible source.  See 38 C.F.R. § 3.311(a)(3).  In this regard, he questioned the accuracy of the dose estimate in his May 2016 hearing testimony.  Thereafter, all other development procedures must be followed to the extent indicated, including referral of the claim to the Under Secretary for Benefits for consideration.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran inviting him to submit any additional information or evidence on the claim for thyroid cancer, including his own radiation dose estimate from a credible source.  The letter must notify the Veteran that a dose estimate shall be considered from a "credible source" if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine, or radiology, and if based on analysis of the facts and circumstances of the particular claim. 

2. After providing the Veteran an appropriate time to respond to the above letter, complete the development procedures for radiogenic diseases set forth in § 3.311 (as deemed warranted), including referral of the claim to the Under Secretary for Benefits. 

3. Concurrent with the above development, obtain a medical nexus opinion regarding the Veteran's thyroid cancer, as specified below.  The claims file must be made available to the examiner for review. 

The examiner must provide an opinion on the following: 
A. Whether it is at least as likely as not that the Veteran's thyroid cancer was related to his exposure to polychlorinated biphenyls (PCB's) from working on transformers as an electrician during active service, as described in a November 2008 written statement.  The examiner must consider the September 2015 VA medical opinion, which concludes that the Veteran's skin cancer was related to PCB exposure.  The examiner explained that PCB's are probable human carcinogens.  
B. Whether it is at least as likely as not that the Veteran's thyroid cancer was related to exposure to an herbicide agent while serving in Vietnam. 

The examiner must provide complete explanations in support of the conclusions reached. 

4. Review all pertinent evidence that has been added to the file since the June 2014 statement of the case (SOC).

5. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


